Fourth Court of Appeals
                               San Antonio, Texas
                                   September 1, 2022

                                  No. 04-22-00086-CR

                                Freddy VILLANUEVA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                             Trial Court No. 2021-0284-CR
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Late File Appellant’s Brief is GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2022.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court